DISSENTING OPINION.
Smith, Judge,
dissenting: I regret exceedingly that I find myself unable to concur in the majority opinion in this case. It appears from the record that tin plate, a product and manufacture of the United States, was exported to Canada, where it was converted into cans for holding vegetables. In the making of the cans, flat, circular pieces of tin of uniform size were cut out of the strip designed to form the top, and these tin disks, if they may be so called, constitute the merchandise returned, which the importer claims is entitled to free entry under that part of the tariff act of 1913 which reads as follows:
(Free list.) That on and alter the day following the passage of this act, except as otherwise specially provided for in this act, the articles mentioned in the following paragraphs shall, when imported into the United States, * * * be exempt from duty * * *.
404. Articles, the growth, produce, or .manufacture • of the United States, when returned after having been exported, without having been advanced in value or improved in condition by any process of manufacture or other means; * * *.
The disks are chiefly used in this country for the making of the tops and bottoms of cylindrical snuff boxes. They are also employed as roof caps to hold roofing in place, and are sometimes crimped into toy dishes for children.
As I see the case, the article which left the United States was tin plate available for all the manufacturing purposes to which tin plate may be devoted, and what came back was tin disks, a material which, in my opinion, is not tin plate at all, but a product of tin plate, or, if you will, a by-product, inasmuch as the disks incidentally resulted from the manufacture of cans. But whether they be regarded as a product or a by-product of tin plate, the fact remains that they were evolved from tin plate by manufacturing or other means and are adapted to uses and purposes for which the tin plate exported was wholly unfitted unless further so processed as to bring it to the shape and size required by the intended use.
*87Thé tin disks are worth less per pound than was the tin plate out of which they were made, and consequently it must be admitted that the disks, considered as tin plate, have not been advanced 'in value. From that fact, however, it does not follow at all that the tin disks were not an improved condition of the tin plate. To bring tin plate to the form and size required for roof caps or for the tops and bottoms of snuff boxes or for the manufacture of children’s dishes, would necessarily require that the tin plate be subjected .to appropriate manufacturing processes, and whatever might be the . value of the result of such processes it is manifest, at least to me, that the tin plate has been brought to a condition which fits it for certain definite purposes and therefore necessarily improves the condition of the tin plate for those purposes, and improves it because the tin plate could not be used for such purposes unless first brought' to a particular form and size.
In the matter of John J. Beck (T. D. 26865), cited in the. majority opinion, the Board of General Appraisers did hold that scrap resulting from the manufacture in Canada of American hoop steel was éñtitled to free entry. In that case the hoop steel exported came back in the form of scrap and therefore on importation it was not in the condition which it had on exportation. Hoop steel in the form of scrap did not represent a stage in the manufacture of any particular article or articles and therefore could not be said to have been improved in condition. Upon the fact that the steel was scrap and not in the same condition as the steel exported the Government in that case builded its contention that the scrap was not entitled to free entry. That contention,- of course, could not be sustained, because, as General Appraiser Somerville carefully pointed out, the statute did not require the return of the American product in the same condiT tion, but its return without being advanced in value or .improved in condition. That case, as I read it, had no application to the merchandise here involved, which, although it is not advanced in value, is certainly in a better condition for the purposes for which it is to be used than was the tin plate which was exported. I am therefore of the opinion that the decision of the board should be reversed and not affirmed.
MahtiN, Judge, joins in-this dissent.